       Case: 1:19-cv-02680-CAB Doc #: 4 Filed: 12/03/19 1 of 2. PageID #: 32




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



  ROBERTA LINDENBAUM,                                Case No.: 1:19-cv-2680-CAB

                 Plaintiff,
                                                     JUDGE CHRISTOPHER A.
          v.                                         BOYKO

  TOMORROW ENERGY CORP, a
  Nevada corporation, and JOHN DOE                   NOTICE OF VOLUNTARY
  CORPORATION,                                       DISMISSAL PURSUANT TO
                                                     FED. R. CIV. P. 41(a)(1)(A)(i)
                 Defendants.




       Plaintiff Roberta Lindenbaum hereby gives notice that the above captioned action is

voluntarily dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, with prejudice as to Plaintiff’s individual claims, and without prejudice as to the

claims of the uncertified putative class

                                              Respectfully submitted,

                                              ROBERTA LINDENBAUM,


Dated: December 3, 2019                       By:    /s/Adam T. Savett
                                                     One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              SAVETT LAW OFFICES LLC
                                              2764 Carole Lane
                                              Allentown Pennsylvania 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970
                                              E-mail: adam@savettlaw.com

                                              Attorneys for Plaintiff
       Case: 1:19-cv-02680-CAB Doc #: 4 Filed: 12/03/19 2 of 2. PageID #: 33




                                CERTIFICATE OF SERVICE

               This is to certify that the foregoing Notice of Voluntary Dismissal Pursuant to Fed.

R. Civ. P. 41(a)(1)(A)(i) was filed electronically on December 3, 2019, in accordance with the

Court’s Electronic Filing Guidelines. Notice of this filing will be sent to all properly registered

parties by operation of the Court’s electronic case filing system. A courtesy copy was also emailed

to counsel for Tomorrow Energy Corp.

.

                                                 /s/ Adam T. Savett
                                                 Adam T. Savett
                                                 Attorney for Plaintiff




                                                2
